                    Case 1:19-mj-05925-UA Document 18 Filed 08/06/20 Page 1 of 1

                DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS
                                                      United States District Court
                                                     Southern District of New York




Mag. Dkt. No. 19 MJ 5925                                                         Date   August 5, 2020
     USAO No. 2019R00472

The Government respectfully requests the Court to dismiss without prejudice the

 ✔      Complaint                  Removal Proceedings in


United States v.      Zoraida Pabellon

The Complaint/Rule 40 Affidavit was filed on                  June 24, 2019

      U.S. Marshals please withdraw warrant




                                                                   JUN XIANG                 Digitally signed by JUN XIANG
                                                                                             Date: 2020.08.05 18:24:03 -04'00'

                                                                          ASSIST ANT UNIT ED ST AT ES AT T ORNEY
                                                                            (handwritten or digital signature)



                                                                            (print name if signature handwritten)
SO ORDERED:

DAT E: August             6, 2020


                                                                          UNIT ED ST AT ES MAGIST RAT E J UDGE




Distribution: Court; U.S. Marshals; Pretrial Services; AUSA                                                        2020.07.13
